DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 34-37 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 33.  See MPEP § 608.01(n).  Accordingly, the claims 34-37 not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 28 recite the limitation "the LBJ".  There is insufficient antecedent basis for this limitation in the claim.  Claims 19-33 are rejected for the same reasons because they depend on claim 18.

Claims 20-23 recite the limitation "the multiple convolutions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the coating".  There is insufficient antecedent basis for this limitation in the claim.  Claims 29-33 are rejected for the same reasons because they depend on claim 28.
Claim 33 recites the limitation "the excited marker".  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the drive frequency".  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the received signal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 18-22, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038). 
Regarding claim 18, Chi Sing et al disclose a magnetic marker comprising:  
at least one implantable marker [see 0011-0014], the implantable marker comprising at least one piece of magnetic material (metal) [see 0114-0115]; 
wherein the material comprises at least one overlapping loop, said at least one overlapping loop being retained in the marker during detection of the marker following implantation [see 0114] by disclosing the markers 120 may be formed as a plurality of strips, cylinders, helixes [see 0114], the markers 120 may be replaced with multiple localization wires [see 0121] and the marker 320 may be biased to assume a wave configuration, e.g., a serpentine or other curved shape lying within a plane [see 0151];
Chi Sing et al don’t disclose a large Barkhausen jump (LBJ) in its magnetization curve
Nonetheless, Von Gutfeld et al disclose at least one piece of magnetic material (wire of an amorphous magnetic material) that exhibits a large Barkhausen jump (LBJ) in its magnetization curve [see abstract].  Von Gutfeld et al disclose If the material has a sharp Barkhausen jump as is the case for certain amorphous magnetic wires, flux re-entrant reversals occur in the presence of a small applied ac field. These sudden magnetic reversals give rise to voltage spikes when sensed by a pickup coil. Filtering of the ac field in the sensing circuit makes it possible to map these pulses as a function of position enabling the determination of the wire's location [see column 2 lines 1-23].
Von Gutfeld et al disclose locating tumors for radiation treatment. Small amounts of magnetic material in the form of spheres or short lengths of amorphous wire are first implanted in or near the tumor. Once location of the implant is determined by way of the magnetic field mapping, that is 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al by using at least one piece of magnetic material (wire of an amorphous magnetic material) that exhibits a large Barkhausen jump (LBJ) in its magnetization curve; to map these pulses as a function of position enabling the determination of the wire's location [see column 2 lines 1-23 Von Gutfeld et al].

Regarding claim 19, Chi Sing et al disclose wherein the marker comprises at least one piece of LBJ material having at least two full convolutions to form a coil or helix [see 0114]

Regarding claim 20, Chi Sing et al disclose wherein the multiple convolutions have a uniform pitch [see figs 23A, 23B, 29A, 36 and 41].

Regarding claim 21, Chi Sing et al disclose wherein the multiple convolutions have a variable pitch [see figs 37-40, 43-46].

Regarding claim 22, Chi Sing et al disclose wherein the multiple convolutions have a uniform diameter [see fig 41A].

Regarding claim 28, Chi Sing et al disclose wherein the LBJ material is coated or provided within a housing (core wire), the coating or housing having a relatively low conductivity [see 0148, 0188] by disclosing a plurality of beads 324 may be placed over and secured to the core wire 322 to provide a finished marker 320 [see 0148].

Regarding claim 30, Chi Sing et al disclose wherein the marker is provided within a housing (core wire) of Nitinol, titanium, stainless steels or other biocompatible alloys [see 0184] by disclosing the core wire 722 may be an elongate member, e.g., a solid or hollow structure, formed from elastic or superelastic material and stainless steel, Nitinol, titanium [see 0184].

Claims 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038) as applied to claim 18 above and further in view of Chesbrough et al (Pub. No.:  US 2003/0204137).
Regarding claim s 23, 26, Chi Sing et al and Von Gutfeld et al don’t disclose multiple coils wherein the multiple coils are combined in the form of a multi-start helix and multiple convolutions have a variable diameter.
Nonetheless, Chesbrough et al disclose multiple coils wherein the multiple coils are combined in the form of a multi-start helix [see 0057] by disclosing a radiopaque marker having a generally helical configuration comprising multiple coils 122 of continuously decreasing radius. The decreasing radius of the coils 122 provides the marker 120 with multiple anchor points created by the change in the effective cross-sectional diameter along the axis of the helix. In other words, since the effective cross-sectional diameter of each coil is different from the next and each coil is effectively spaced from adjacent coils at the same diametric location on the helix, the tissue surrounding the marker 120 can prolapse between the spaced coils and each coil effectively provides an anchor point against the tissue to hold the marker 120 in position and prevent its migration through the tissue mass [see 0057 and fig 13].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al and Chesbrough et al by using multiple coils are combined in the form of a multi-start helix and multiple convolutions have a variable .

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038) as applied to claim 18 above and further in view of Tune et al (Pub. No.:  US 2010/0042041).
Regarding claims 24-25, Chi Sing et al and Von Gutfeld et al don’t disclose wherein the marker includes at least one axial member comprising at least one piece of LBJ material extending at least partially through the at least one loop of the marker.
Nonetheless, Tune et al disclose the implant is a soft tissue marker comprises a helical coil [see 0017-0018].  Tune et al disclose wherein the marker (208) includes at least one axial member (restraining element 212/312/412/512) comprising at least one piece of LBJ material (wire) extending at least partially through the at least one loop of the marker [see figs 2A-2B, 3-5 and 0017-0026] by disclosing the restraining element comprises a wire [see 0022, 0044] and wherein the at least one axial member is in the form of a separate piece of material inserted through the at least one loop or is formed integrally with the at least one loop at one or both ends of the marker [see figs 2A-2B, 3-5].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al and Tune et al by using at least one axial member comprising at least one piece of LBJ material extending at least partially through the at least one loop of the marker and the at least one axial member is in the form of a separate piece of material inserted through the at least one loop or is formed integrally with the at least one loop at one .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038) as applied to claim 18 above and further in view of Nesbit et al (Pub. No.:  US 2009/0211909).
Regarding claim 27, Chi Sing et al and Von Gutfeld et al don’t disclose wherein at least one coil having convolutions of a smaller diameter is contained within at least one coil having convolutions of a relatively larger diameter.
Nonetheless, Nesbit et al disclose at least one coil (first low-friction coating which formed a spiral shaped strip, 0176) having convolutions of a smaller diameter is contained within at least one coil (second low-friction coating which formed a spiral shaped strip, 0176) having convolutions of a relatively larger diameter [as shown in figs 36-38E and 0175-0178, 0186].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al and Nesbit et al by having at least one coil having convolutions of a smaller diameter is contained within at least one coil having convolutions of a relatively larger diameter; to form discrete bands of the material; thereby increasing visualization.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038) as applied to claim 18 above and further in view of Pacetti (Pub. No.:  US 2003/0120148)
Regarding claim 29, Chi Sing et al and Von Gutfeld et al don’t disclose the coating or housing is formed from a material having a resistivity greater than 2 x 10^(-7) micro ohm.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al and Pacetti by using a coating or housing is formed from a material having a resistivity greater than 2 x 10^(-7) micro ohm; because the higher the value for resistivity, the more resistance for the material [see 0039, Pacetti].

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038) as applied to claim 18 above and further in view of Lubock et al (Pub. No.:  US 2010/0204570).
Regarding claims 31-32, Chi Sing et al and Von Gutfeld et al don’t disclose the housing comprising one or more strands of material which are wound around the magnetic material.
Nonetheless, Lubock et al disclose a remotely detectable marker embodying features of the invention has a tissue penetrating anchoring element and a remotely detectable marker element that is secured to the anchoring element [see 0016] and the anchoring element is a helical coil [see 0017].  Lubock et al disclose anchoring element is made of biocompatible metals such as stainless steel, titanium and MRI compatible [see 0017] and the marker element has a one or more remotely detectable strands, a plurality of radiopaque strands (not shown) of stainless steel or Titanium [see 0021, 0034, 0038-0039] and a plurality of strands 73 secured to an anchor element 70 [see 0040]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al and Lubock et al by having one or more strands of material which are wound around the magnetic material; for allowing for the subsequent remote visualization of the site [see 0034, Lubock et al].
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al (Pub. No.:  US 2011/0313288) in view of Von Gutfeld et al (US Pat:  6, 230, 038) as applied to claim 18 above and further in view of van der Weide et al (Pub. No.:  US 2017/0095315).
Regarding claim 33, Chi Sing et al and Von Gutfeld et al don’t disclose at least one drive coil arranged to excite the marker with an alternating magnetic field and at least one sense coil arranged to detect a signal received from the excited marker;
a magnetic field generator arranged to drive an alternating magnetic field through the at least one drive coil; 
at least one detector arranged to receive the signal from the sense coil and detect one or more harmonics of the drive frequency in the received signal.
Nonetheless, van der Weide et al disclose at least one drive coil (excitation coil) arranged to excite the marker with an alternating magnetic field and at least one sense coil (sense coil, see 0055-0056, 0116) arranged to detect a signal received from the excited marker [see 0024, 0027, 0029-0030, 0055] by disclosing the detector component comprises at least one sense coil [see 0055];
a magnetic field generator (generator, see 0048) arranged to drive an alternating magnetic field through the at least one drive coil (excitation coil) [see 0048, 0124]; 
at least one detector (coil antenna) arranged to receive the signal from the sense coil (sense coil, see 0055) [see 0055-0056, 0066-0067, 0071-0074] and detect one or more harmonics of the drive frequency in the received signal [see 0024, 0031, 0047, 0075, 0114].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chi Sing et al and Von Gutfeld et al and van der Weide et al by using at least one drive coil arranged to excite the marker with an alternating magnetic field and at least one sense coil arranged to detect a signal received from the excited marker; a magnetic field generator arranged to drive an alternating magnetic field through the at least one drive coil; at least one detector 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.